Citation Nr: 1809435	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of salivary gland cancer.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for residual salivary cancer with oral squamous mucosa of right lower floor of mouth.  Jurisdiction has transferred to the RO in Portland, Oregon.  See, e.g., June 2014 VA Form 8.   

A Board hearing was held in October 2016.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran had salivary gland cancer.

2.  The Veteran was exposed to radiation during Operation DOMINIC I conducted in 1962.


CONCLUSION OF LAW

The criteria to establish service connection for residuals of salivary gland cancer have been met.  38 U.S.C. § 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed for entitlement to service connection for residuals of salivary gland cancer in March 2010.   

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1131.
 
Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Section 1112 of the United States Code, applicable to the Veteran through § 1137, presumes service connection for cancer of the salivary gland when it becomes manifest in a radiation-exposed veteran.  See also 38 C.F.R. § 3.309(d).  Specifically, such cancer shall be service-connected if it becomes manifest in a radiation-exposed Veteran, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 C.F.R. § 3.309(d).  

A "radiation-exposed veteran" is a veteran that participated in a radiation-risk activity, to include onsite participation in a test involving the atmospheric detonation of a nuclear device.  "[O]nsite participation" means during the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment.  For tests conducted by the United States, the term "operational period" means for Operation DOMINIC I the period April 25, 1962 through December 31, 1962.  38 C.F.R. § 3.309(d)(3).    

Evidence which may be considered in rebuttal of service incurrence of a disease listed in § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.   The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service. 

The Veteran is a confirmed participant of Operation DOMINIC I, conducted at the Pacific Proving Ground in 1962.  See Letter from Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction dated in June 2011.

As such, the crux of this case is whether the Veteran had salivary gland cancer and whether the rebuttable presumption provisions of § 3.307 were also satisfied.  The Veteran submitted a post-operative tissue report noting that resected oral squamous mucosa, submucosa, and minor salivary gland tissue showed a mucoepidernoid carcinoma involving the anterior one-half of the specimen (medial, lateral and deep margins).  See November 1990 tissue report.  Further, in a follow-up appointment with the radiation oncology department, the doctor noted "side light interest in [the Veteran's] previous radiation exposure."  See December 1990 Dr. J.L.S. consultation note.  Further, Dr. J.L.S. explained that "[s]alivary gland tumors are associated with previous radiation exposure."  Id.  

In contrast, VA attributed the Veteran's carcinoma to his smoking history.  See August 2011 letter from VA Director of Compensation Service.  Further, the Director stated that the Interactive Radioepidemiological Program of the National Institute of Occupational Safety and Health was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's right floor of mouth cancer.  The program calculated a 99th percentile value for the probability of causation of 16.59 percent.  Id.  

In response, the Veteran submitted an undated article by the American Cancer Society listing radiation exposure as a risk factor for salivary gland cancer.  Importantly, though tobacco and alcohol can "increase the risk for several cancers of the head and neck area, [such use has] not been strongly linked to salivary gland cancers in most studies."  See undated American Cancer Society article.  Further, the Veteran testified at his Board hearing that there had been no intercurrent disease or injury suffered during or after service that would, prior to the diagnosis in 1990, give rise to the assumption that cancer was caused by another disease process.  See October 2016 Board hearing transcript.  He also testified that he had very limited cancer in his family.  Id.  Hence, the Board finds that evidence relating the Veteran's carcinoma to smoking history does not rebut the service connection presumption enumerated in § 3.309(d).  

As the Veteran is a "radiation-exposed veteran" and was diagnosed with salivary cancer, a nexus to service is established under 38 C.F.R. § 3.309.  Thus, entitlement to service connection for salivary cancer is warranted.  See 38 U.S.C. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for residuals of salivary gland cancer is granted.  




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


